Citation Nr: 1739544	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vestibular neuritis/neuronitis and vertigo (also diagnosed as Meniere's disease).


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Marine Corps in the period of June 1972 to February 1994.

This matter comes before the Board of Veterans' Appeals (the Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that proceeding has been associated with the claims file.

After the RO issued its most recent Supplemental Statement of the Case (SSOC), the Veteran submitted in October and November 2016 waivers of RO review of further submissions of evidence pertinent to this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 9, 2015 SSOC, the AOJ, in giving little probative value to the medical statement of one of the Veteran's private treatment providers, considered more persuasive and assigned greater weight to a December 10, 2007 VA examination, observing that it included a thorough review of the service treatment records (STRs) and claims folder and supplied a supporting rationale. 

Upon its own review of the claims file, as displayed in both VBMS and LCMD, the Board has not found a December 10, 2007 VA examination, nor has it found VA examination notes or a report in proximity to that date.  Similarly, the reported supporting rationale has not been found.

For that reason, the appeal must be remanded so that the AOJ can either associate with the claims file the December 10, 2007 VA examination report and opinion or, if they do not exist or were erroneously identified and discussed, provide an explanation as to why reference to an examination and opinion of that date was made in the January 9, 2015 SSOC.

The Veteran has also reported that he was treated at the Long Beach, California VA Medical Center in 1997 or 1998 for his complaints.  It is not apparent from review of the record that records from Long Beach for the earlier period have been requested.

Accordingly, the case is REMANDED for the following action:

1.  Retrieve the December 10, 2007 VA examination report and opinion, whether separate or combined in one document and in whatever form they now exist, paper or electronic, and associate them with the Veteran's electronic claims file.

2.  In the event the document or documents are determined by the RO not to be in existence, contact the adjudicator who prepared the January 9, 2015 SSOC and elicit an explanation as to why an examination and opinion with the date of December 10, 2007 was referenced and discussed. 

3.  Whether they are found or cannot be found, after all reasonable efforts have been made to retrieve the December 10, 2007 VA examination report and opinion, document  the efforts made, to include requests and responses, concerning the obtaining of any records in the claims file and notify the Veteran appropriately.  Additionally, specifically request records of any treatment from the Long Beach VA dating from 1997 or 1998.  If determined not to exist, include the above-mentioned explanation provided by the adjudicator in the notification to the Veteran.  

4.  Review all records obtained and make a determination if further medical opinion/examination is indicated to obtain an updated etiological opinion.  If there is no opinion or rationale obtained from the December 2007 examination, such opinion/examination should most likely be sought.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




